Citation Nr: 0832969	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  07-00 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1967 to April 
1970.  He died in February 2006.  The appellant is advancing 
her appeal as the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant's notice of disagreement was received in 
October 2006.  A statement of the case was issued in December 
2006, and a substantive appeal was received in January 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is claiming service connection for the cause of 
the veteran's death and notes that the veteran was exposed to 
Agent Orange.  The death certificate lists the immediate 
cause of death as respiratory failure due to aspiration 
pneumonia due to tracheo-esophageal fistula.  Recurrence of 
esophageal cancer was listed as the other significant 
condition contributing to death but not related to the 
immediate cause of death.  At the time of the veteran's 
death, service connection was in effect for: (1) coronary 
artery disease with congestive heart failure, hypertension 
and proteinuria associated with diabetes mellitus type II, 
and (2) diabetes mellitus type II.

The Board notes that the veteran's service medical records 
are not associated with the claims file.  In a July 2003 
letter addressed to the veteran, he was informed that the 
original VA claims file could not be located.  Since that 
time, it appears that the National Personnel Records Center 
(NPRC) has not been contacted and the results of any searches 
for the missing original claims file are not apparent.  The 
Board additionally notes that a VA examiner from February 
2007 indicated that service treatment records were reviewed.  
The significance of this in light of the missing claims file 
is not clear.  In order to afford the appellant full 
assistance with her appeal, the Board believes that 
appropriate action should be undertaken to ascertain whether 
the veteran's original claims file, with service medical 
records, has ever been located.   

In addition, the Board finds that notice sent in March 2006 
was in adequate.  There was no notice particular to the 
appellant's contention of the veteran's exposure to Agent 
Orange.  Additionally, the Board notes that with Dependency 
and Indemnity Compensation (DIC) claims, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-353 (2007).  Here, the March 
2006 letter did not inform her of the conditions for which 
the veteran was service connected at the time of his death.  
Since the appeal is being remanded for other reasons outlined 
above, it is appropriate to also direct that the RO furnish 
proper notice to comply with the Court's holding.  

Accordingly, the case is REMANDED for the following actions:

1.   The RO should give notice regarding 
Agent Orange exposure and comply with the 
Court's guidance in Hupp by providing 
notice and assistance to the appellant 
with an explanation of the evidence and 
information required to substantiate a 
DIC claim that includes a statement of 
the conditions for which the veteran was 
service connected at the time of his 
death.  Hupp v. Nicholson, 21 Vet. App. 
342, 352-353 (2007). 

2.  The RO should take appropriate action 
to locate the veteran's original claims 
file.  The RO should also contact the 
National Personal Record Center (NPRC) 
and request any of the veteran's service 
medical records that may be located at 
that facility.  The claims file should be 
properly documented as to the RO's 
actions to locate the claims file and 
service medical records. 

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
expanded record and determine if service 
connection is warranted of the veteran's 
cause of death and if entitlement to DIC 
under the provisions of 38 U.S.C.A. 
§ 1318 is warranted.  If the benefits 
sought on appeal are not granted, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



